DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on 09/07/2022 is acknowledged.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 4 recites the limitation “free bending portions that do not bend”. The term “free bending” is not in the specification. The specification refers to “non-bending portions…that generally do not bend” (p. 2, lines 20-21).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Gottwald et al. (US 20180006358 A1), hereinafter referred to as “Gottwald”.
Regarding claim 1, Gottwald discloses an apparatus (fig. 1, element 1; para. [0042]) comprising: a flexible substrate (fig. 1, element 6; para. [0043]); a radar sensor device (fig. 1, element 2; para. [0002], [0042], [0066]) disposed on the flexible substrate (fig. 1, element 6); and an electrically conductive path (fig. 1, element 5; para. [0045]) communicatively coupled to the radar sensor device (fig. 1, element 2), with integrated circuit chips (fig. 1, element 11; para. [0050]) connected to the radar sensor device (fig. 1, element 2) providing radar sensor functionalities (para. [0036]), the integrated circuit chips (fig. 1, element 11) being in contact with the flexible substrate (fig. 1, element 6) and the electrically conductive path (fig. 1, element 5), the radar sensor device (fig. 1, element 2) operative to generate and receive wireless signals during conditions in which the radar sensor device (fig. 1, element 2) disposed on the flexible substrate (fig. 1, element 6) is bent to a non-planar state (fig. 1; para. [0057]).  
Regarding claim 2, Gottwald discloses the radar sensor device (fig. 1, element 2) includes a patch antenna array (fig. 1, elements 3; para. [0042], [0050]) with multiple patches (fig. 1, elements 3) interconnected via the electrically conductive path (fig. 1, element 5; para. [0045]).  
Regarding claim 3, Gottwald discloses dimensions and fabrication of the electrically conductive path (fig. 1, element 5) facilitate operation of the radar sensor device (fig. 1, element 2) in the non-planar state (para. [0045], [0057]).  
Regarding claim 4, Gottwald discloses the flexible substrate (fig. 1, element 6) is fabricated to include free bending portions (fig. 1, elements 9; para. [0044]) that do not bend and bending portions (fig. 1, element 8; para. [0043]) that bend along bending lines (fig. 1; para. [0043]).  
Regarding claim 5, Gottwald discloses an antenna interface (fig. 1, elements 4; para. [0042]) affixed to the substrate (fig. 1, element 6), the antenna interface (fig. 1, elements 4) operative to receive and transmit signals over the electrically conductive path (fig. 1, element 5) (para. [0042]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s Disclosure. Akira et al. (WO 2021106418 A1) is cited to teach the apparatus described in claim 1. Dabrowski et al. (US 20220206142 A1) is cited to teach dimensions and fabrication of the electrically conductive path facilitate operation of the radar sensor device in the non-planar state, relevant to claim 3 of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571) 272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/Leah Rosenberg/
Examiner, Art Unit 2845